So Oo NY DBD Oe &— WY NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:19-cv-04311-JSW Document 33 Filed 10/22/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

OAKLAND DIVISION

4361423 CANADA INC. d/b/a Case No. 4:19-cv-04311-JSW
ANYWHERE COMMERCE,

Plaintiff. Honorable Jeffrey S. White

V. {PROPOSED} ORDER ON JOINT
MOTION TO STAY CASE PENDING
SQUARE, INC., IPRS AND DENYING MOTION TO
DISMISS WITHOUT PREJUDICE
Defendant.

 

ORDER

The parties having filed a Joint Motion, and there being good cause, it is hereby

ordered that:

1. This action shall be stayed pending Final Written Decisions on Jnter Partes Review
(IPR) instituted by the Patent Trial and Appeal Board (PTAB). When Final

Written Decisions are issued, the stay in this action shall be lifted.

1

{PROPOSED} ORDER ON JOINT MOTION TO STAY CASE PENDING IPRS; CASE NO.: 4:19-CV-04311-JSW

 
So Oo NY DBD Oe &— WY NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:19-cv-04311-JSW Document 33 Filed 10/22/19 Page 2 of 2

2. All scheduled deadlines in the case, including the Case Management Conference
scheduled for December 13, 2019 and the briefing deadlines in Doc. No. 28 are

vacated.

3. The Court DENIES, WITHOUT PREJUDICE, Defendant's motion to dismiss.

Defendant may renew that motion once the stay is lifted.
PURSUANT TO THE JOINT MOTION, IT IS SO ORDERED.

DATED:October 22, 2019

  

TES DISTRICT JUDGE

2

PROPOSED} ORDER ON JOINT MOTION TO STAY CASE PENDING IPRS; CASE NO.: 4:19-CV-04311-JSW

 
